DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Allowable Subject Matter
Claims 2-4, 7-9, 14-15, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 10-13, 16-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over DWM1001 System Overview and Performance (cited by Applicant) in view of Abinader, Jr. et al (20170118769). 
Regarding claim 1, DWM1001 discloses, a first user equipment (UE), comprising (fig. 2): 
a transceiver configured for performing ranging using a ranging period comprising a first control period, a ranging cycle comprising a plurality of time slots including a first time slot and a second time slot, and a second control period (page 9, DWM1000 module incorporating DW 1000 UWB transceiver, fig. 6, page 20, paragraph 5 that “each anchor listed in the group poll will (assuming it received the group poll) respond by sending a poll message in turn...”. any of the BCN slots being the “first control period” the Group Poll, and an polls and Resp being a “ranging cycle” the AN final being the “a second control period” ); 
a memory; and a processor operatively coupled with the transceiver and the memory, wherein the processor (page 9, section 1.3, PCB) and the memory are configured to: 
transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle (page 33-34, Beacon message; data slot map field, which indirectly “indicates the first time slot” by indicating which other slot are occupied; page 20, paragraph 5 that “each anchor listed in the group poll will (assuming it received the group poll) respond by sending a poll message in turn...”.); 
transmit, via the transceiver, the first ranging signal in the first time slot in the ranging cycle (pages 20-21, section 4.6, RWR protocol and TWR slot reservation; page 38, section 9.1.10, Poll message; fig. 8); 
receive, from a second user equipment (UE) via the transceiver, a second ranging signal in the second time slot that is different from the first time slot (page 38, response message; fig. 8, ..the tag…. Responding with response message … per the TWR protocol.. response message also sent as broadcasts; the tag being “second UE”).
DWM1001 discloses, in pages 38-39, section 9.1.12, final message, fig. 8, a anchor which receives the Response message will respond to the tag with the final message, as per the TWR protocol; Tx response timestamp field, which also implicitly discloses determining the “First TOA” and two way ranging real time location system DRTLS.
DWM1001 does not specifically disclose in detail, determine a first time-of-arrival of the second ranging signal when received by the first UE.
In the same field of endeavor, Abinader, Jr. et al discloses in more detail, determine a first time-of-arrival of the second ranging signal when received by the first UE (¶ 0022-0024) and further Abinader, Jr. et al discloses, transmit, via the transceiver, the first ToA in the second control period after the ranging cycle (¶ 0022-0024, 0070 and 0089-0091, the device has a processor for determining a scheduling order for responding mobile computing devices to transmit bulk fine timing measurement timing messages, where the order comprises a forward sequence and a reverse sequence for the responding mobile computing devices to transmit the timing messages. The processor generates a BFTM allocation message that includes the order, and transmits the allocation message that includes the order to the responding mobile computing devices for controlling transmission of the timing messages.). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of DWM1001 by specifically adding feature in order to enhance system performance to the device reduces a number of messages needed to determine locations of devices in a given area, thus saving vital power, memory and resources, while keeping available network bandwidth largely uncongested as taught by Abinader, Jr. et al.
Regarding claim 11, DWM1001 discloses, a first user equipment (UE) for wireless communication (fig. 2), comprising: 
a transceiver configured for performing ranging with a plurality of user equipments (UEs) including a second UE; a memory; and a processor operatively coupled with the transceiver and the memory (page 9, fig. 6, page 20, paragraph 5 that “each anchor listed in the group poll will (assuming it received the group poll) respond by sending a poll message in turn...”.), wherein the processor and the memory are configured to: 
receive a slot ID from each of the plurality of UEs (page 38, fig. 8); 
determine an allocation of a plurality of time slots of a ranging cycle based on the respective slot IDs received from the plurality of UEs, such that each of the plurality of UEs is allocated to one or more of the plurality of time slots indicated by the respective slot IDs for transmitting a ranging signal (pages 33-24, 38, response message; fig. 8, ..the tag…. Responding with response message … per the TWR protocol.. response message also sent as broadcasts; the tag being “second UE”); 
transmit, via the transceiver, a first ranging signal in a time slot allocated to the first UE (page 20-21 and 38, fig. 8); 
receive, from the second UE via the transceiver, a second ranging signal in a time slot allocated to the second UE (page 20-21 and 38, fig. 8).
DWM1001 discloses, in pages 38-39, section 9.1.12, final message, fig. 8, a anchor which receives the Response message will respond to the tag with the final message, as per the TWR protocol; Tx response timestamp field, which also implicitly discloses determining the “First TOA” and two way ranging real time location system DRTLS.
DWM1001 does not specifically disclose in detail, determine a first time-of-arrival of the second ranging signal when received by the first UE.
In the same field of endeavor, Abinader, Jr. et al discloses in more detail, determine a first time-of-arrival of the second ranging signal when received by the first UE (¶ 0022-0024) and further Abinader, Jr. et al discloses, transmit, via the transceiver, the first ToA in the second control period after the ranging cycle (¶ 0022-0024, 0070 and 0089-0091, the device has a processor for determining a scheduling order for responding mobile computing devices to transmit bulk fine timing measurement timing messages, where the order comprises a forward sequence and a reverse sequence for the responding mobile computing devices to transmit the timing messages. The processor generates a BFTM allocation message that includes the order, and transmits the allocation message that includes the order to the responding mobile computing devices for controlling transmission of the timing messages.). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of DWM1001 by specifically adding feature in order to enhance system performance to the device reduces a number of messages needed to determine locations of devices in a given area, thus saving vital power, memory and resources, while keeping available network bandwidth largely uncongested as taught by Abinader, Jr. et al.
Regarding claim 13, DWM1001 discloses, a method of performing ranging at a first user equipment (UE) during a ranging period comprising a first control period, a ranging cycle comprising a plurality of time slots including a first time slot and a second time slot, and a second control period (fig. 1-8), the method comprising: 
transmitting a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle (page 9, fig. 6, page 20, paragraph 5 that “each anchor listed in the group poll will (assuming it received the group poll) respond by sending a poll message in turn...”.); 
transmitting the first ranging signal in the first time slot in the ranging cycle (pages 20-21, section 4.6, RWR protocol and TWR slot reservation; page 38, section 9.1.10, Poll message; fig. 8); 
receiving, from a second user equipment (UE), a second ranging signal in the second time slot that is different from the first time slot (page 20-21 and 38, fig. 8). 
DWM1001 discloses, in pages 38-39, section 9.1.12, final message, fig. 8, a anchor which receives the Response message will respond to the tag with the final message, as per the TWR protocol; Tx response timestamp field, which also implicitly discloses determining the “First TOA” and two way ranging real time location system DRTLS.
DWM1001 does not specifically disclose in detail, determine a first time-of-arrival of the second ranging signal when received by the first UE.
In the same field of endeavor, Abinader, Jr. et al discloses in more detail, determine a first time-of-arrival of the second ranging signal when received by the first UE (¶ 0022-0024) and further Abinader, Jr. et al discloses, transmit, via the transceiver, the first ToA in the second control period after the ranging cycle (¶ 0022-0024, 0070 and 0089-0091, the device has a processor for determining a scheduling order for responding mobile computing devices to transmit bulk fine timing measurement timing messages, where the order comprises a forward sequence and a reverse sequence for the responding mobile computing devices to transmit the timing messages. The processor generates a BFTM allocation message that includes the order, and transmits the allocation message that includes the order to the responding mobile computing devices for controlling transmission of the timing messages.). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of DWM1001 by specifically adding feature in order to enhance system performance to the device reduces a number of messages needed to determine locations of devices in a given area, thus saving vital power, memory and resources, while keeping available network bandwidth largely uncongested as taught by Abinader, Jr. et al.
Regarding claim 23, DWM1001 discloses, a method of performing ranging among a plurality of user equipments (UEs) including a first UE and a second UE (fig. 1-2), the method comprising: 
receiving a slot ID from each of the plurality of UEs (page 38, fig. 8); 
determining an allocation of a plurality of time slots of a ranging cycle based on the respective slot IDs received from the plurality of UEs, such that each of the plurality of UEs is allocated to one or more of the plurality of time slots indicated by the respective slot IDs for transmitting a ranging signal (pages 33-24, 38, response message; fig. 8, ..the tag…. Responding with response message … per the TWR protocol.. response message also sent as broadcasts; the tag being “second UE”); 
transmitting a first ranging signal in a time slot allocated to the first UE (¶ 0007, 0013, 0015, 0182, 0193-0194); 
receiving, from the second UE, a second ranging signal in a time slot allocated to the second UE  (page 20-21 and 38, fig. 8); 
receiving, from the second UE, a first time-of-arrival (ToA) of the first ranging signal when received by the second UE (¶ 0007, 0013, 0015, 0182, 0193-0194); 
determining a second ToA of the second ranging signal when received by the first UE (¶ 0007, 0013, 0015, 0182, 0193-0194); and 
determining a distance between the first UE and the second UE based on the first ToA and the second ToA (¶ 0007, 0013, 0015, and 0182, 0193-0194).
DWM1001 discloses, in pages 38-39, section 9.1.12, final message, fig. 8, a anchor which receives the Response message will respond to the tag with the final message, as per the TWR protocol; Tx response timestamp field, which also implicitly discloses determining the “First TOA” and two way ranging real time location system DRTLS.
DWM1001 does not specifically disclose in detail, determine a first time-of-arrival of the second ranging signal when received by the first UE.
In the same field of endeavor, Abinader, Jr. et al discloses in more detail, determine a first time-of-arrival of the second ranging signal when received by the first UE (¶ 0022-0024) and further Abinader, Jr. et al discloses, transmit, via the transceiver, the first ToA in the second control period after the ranging cycle (¶ 0022-0024, 0070 and 0089-0091, the device has a processor for determining a scheduling order for responding mobile computing devices to transmit bulk fine timing measurement timing messages, where the order comprises a forward sequence and a reverse sequence for the responding mobile computing devices to transmit the timing messages. The processor generates a BFTM allocation message that includes the order, and transmits the allocation message that includes the order to the responding mobile computing devices for controlling transmission of the timing messages.). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of DWM1001 by specifically adding feature in order to enhance system performance to the device reduces a number of messages needed to determine locations of devices in a given area, thus saving vital power, memory and resources, while keeping available network bandwidth largely uncongested as taught by Abinader, Jr. et al. 
Regarding claims 4, 16 Regarding claim 2, DWM1001 and Abinader, Jr. et al discloses in claim 1, further, DWM1001 discloses, wherein the first ranging signal comprises one or more ultra-wideband (UWB) pulses distributed in the first time slot page 16, section 4.1).
Regarding claim 5, 17, DWM1001 and Abinader, Jr. et al discloses in claim 1, further, DWM1001 discloses, wherein each of the plurality of time slots comprises a guard time (fig. 7, idle time, fig. 8, calc.. location)).
Regarding claim 6, 18, DWM1001 and Abinader, Jr. et al discloses in claim 1, further, DWM1001 discloses, wherein the first ranging signal comprises a first ultra-wideband (UWB) signal, and wherein the second ranging signal comprises a second UWB signal that uses same network resources as the first UWB signal ( table 1, UWB channel 5).
Regarding claims 10, 22, DWM1001 and Abinader, Jr. et al discloses in claim 1, further, DWM1001 discloses, receive, via the transceiver, a plurality of ranging signals from a plurality of user equipments (UEs) including the second UE, the plurality of ranging signals respectively received in distinct time slots of the plurality of time slots in the ranging cycle (page 19, section 4.1, fig. 6).
Regarding claims 12, 24, DWM1001 and Abinader, Jr. et al discloses in claim 1, further, DWM1001 discloses (section 4.6, twr protocol, which adjusts by difference the values of the two measured TOAs).
Claims 1, 4-6, 10-13, 16-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al (20170041926) in view of Abinader, Jr. et al (20170118769).
Regarding claim 1, Qi et al discloses, a first user equipment (UE), comprising (fig. 1-6): 
a transceiver (602) configured for performing ranging using a ranging period comprising a first control period, a ranging cycle comprising a plurality of time slots including a first time slot and a second time slot, and a second control period (¶ 0026-0029); 
a memory; and a processor operatively coupled with the transceiver and the memory ((¶ 0071-0072), wherein the processor and the memory are configured to: 
transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle (fig. 1-5, ¶ 0026-0029, at operation 224 with the wireless device A 204 transmitting a ranging set-up request 224 to the wireless device B 206. The ranging set-up request 224 may include ranging set-up information, and time slots 225, which may include available time slots, and/or requested timeslots. For example, time slots 225 may include (slot1, slot2) as available timeslots with a requested timeslot of (slot2).); 
transmit, via the transceiver, the first ranging signal in the first time slot in the ranging cycle (¶ 0026-0029, at operation 224 with the wireless device A 204 transmitting a ranging set-up request 224 to the wireless device B 206. The ranging set-up request 224 may include ranging set-up information, and time slots 225, which may include available time slots, and/or requested timeslots. For example, time slots 225 may include (slot1, slot2) as available timeslots with a requested timeslot of (slot2).); 
receive, from a second user equipment (UE) via the transceiver, a second ranging signal in the second time slot that is different from the first time slot (¶ 0026-0029, at operation 230 with the wireless device B 206 transmitting ranging response 230. Ranging response 230 may include an available timeslot 231 of time slots 225 or a requested time slot of time slots 225. In some embodiments, wireless device B 206 may indicate that none of the time slots 225 are available and available timeslots 231 may include new time).
Qi et al does not specifically disclose in detail, determine a first time-of-arrival of the second ranging signal when received by the first UE.
In the same field of endeavor, Abinader, Jr. et al discloses in more detail, determine a first time-of-arrival of the second ranging signal when received by the first UE (¶ 0022-0024) and further Abinader, Jr. et al discloses, transmit, via the transceiver, the first ToA in the second control period after the ranging cycle (¶ 0022-0024, 0070 and 0089-0091, the device has a processor for determining a scheduling order for responding mobile computing devices to transmit bulk fine timing measurement timing messages, where the order comprises a forward sequence and a reverse sequence for the responding mobile computing devices to transmit the timing messages. The processor generates a BFTM allocation message that includes the order, and transmits the allocation message that includes the order to the responding mobile computing devices for controlling transmission of the timing messages.). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Qi et al by specifically adding feature in order to enhance system performance to the device reduces a number of messages needed to determine locations of devices in a given area, thus saving vital power, memory and resources, while keeping available network bandwidth largely uncongested as taught by Abinader, Jr. et al.
Regarding claim 11, DWM1001 discloses, a first user equipment (UE) for wireless communication (fig. 2), comprising: 
a transceiver configured for performing ranging with a plurality of user equipments (UEs) including a second UE; a memory; and a processor operatively coupled with the transceiver and the memory (fig. 1-6, ¶ 0071-0072), wherein the processor and the memory are configured to: 
receive a slot ID from each of the plurality of UEs (fig. 1-5, ¶ 0026-0029); 
determine an allocation of a plurality of time slots of a ranging cycle based on the respective slot IDs received from the plurality of UEs, such that each of the plurality of UEs is allocated to one or more of the plurality of time slots indicated by the respective slot IDs for transmitting a ranging signal (fig. 1-5, ¶ 0026-0029); 
transmit, via the transceiver, a first ranging signal in a time slot allocated to the first UE (fig. 1-5, ¶ 0026-0029); 
receive, from the second UE via the transceiver, a second ranging signal in a time slot allocated to the second UE (fig. 1-5, ¶ 0026-0029).
Qi et al does not specifically disclose in detail, determine a first time-of-arrival of the second ranging signal when received by the first UE.
In the same field of endeavor, Abinader, Jr. et al discloses in more detail, determine a first time-of-arrival of the second ranging signal when received by the first UE (¶ 0022-0024) and further Abinader, Jr. et al discloses, transmit, via the transceiver, the first ToA in the second control period after the ranging cycle (¶ 0022-0024, 0070 and 0089-0091, the device has a processor for determining a scheduling order for responding mobile computing devices to transmit bulk fine timing measurement timing messages, where the order comprises a forward sequence and a reverse sequence for the responding mobile computing devices to transmit the timing messages. The processor generates a BFTM allocation message that includes the order, and transmits the allocation message that includes the order to the responding mobile computing devices for controlling transmission of the timing messages.). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Qi et al by specifically adding feature in order to enhance system performance to the device reduces a number of messages needed to determine locations of devices in a given area, thus saving vital power, memory and resources, while keeping available network bandwidth largely uncongested as taught by Abinader, Jr. et al.
Regarding claim 13, Qi et al discloses, a method of performing ranging at a first user equipment (UE) during a ranging period comprising a first control period, a ranging cycle comprising a plurality of time slots including a first time slot and a second time slot, and a second control period (fig. 1-6), the method comprising: 
transmitting a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle (fig. 1-5, ¶ 0026-0029); 
transmitting the first ranging signal in the first time slot in the ranging cycle (fig. 1-5, ¶ 0026-0029); 
receiving, from a second user equipment (UE), a second ranging signal in the second time slot that is different from the first time slot (fig. 1-5, ¶ 0026-0029). 
Qi et al does not specifically disclose in detail, determine a first time-of-arrival of the second ranging signal when received by the first UE.
In the same field of endeavor, Abinader, Jr. et al discloses in more detail, determine a first time-of-arrival of the second ranging signal when received by the first UE (¶ 0022-0024) and further Abinader, Jr. et al discloses, transmit, via the transceiver, the first ToA in the second control period after the ranging cycle (¶ 0022-0024, 0070 and 0089-0091, the device has a processor for determining a scheduling order for responding mobile computing devices to transmit bulk fine timing measurement timing messages, where the order comprises a forward sequence and a reverse sequence for the responding mobile computing devices to transmit the timing messages. The processor generates a BFTM allocation message that includes the order, and transmits the allocation message that includes the order to the responding mobile computing devices for controlling transmission of the timing messages.). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Qi et al by specifically adding feature in order to enhance system performance to the device reduces a number of messages needed to determine locations of devices in a given area, thus saving vital power, memory and resources, while keeping available network bandwidth largely uncongested as taught by Abinader, Jr. et al.
Regarding claim 23, Qi et al discloses, a method of performing ranging among a plurality of user equipments (UEs) including a first UE and a second UE (fig. 1-6), the method comprising: 
receiving a slot ID from each of the plurality of UEs (fig. 1-5, ¶ 0026-0029); 
determining an allocation of a plurality of time slots of a ranging cycle based on the respective slot IDs received from the plurality of UEs, such that each of the plurality of UEs is allocated to one or more of the plurality of time slots indicated by the respective slot IDs for transmitting a ranging signal (fig. 1-5, ¶ 0026-0029); 
transmitting a first ranging signal in a time slot allocated to the first UE (fig. 1-5, ¶ 0026-0029); 
receiving, from the second UE, a second ranging signal in a time slot allocated to the second UE  (fig. 1-5, ¶ 0026-0029); 
receiving, from the second UE, a first time-of-arrival (ToA) of the first ranging signal when received by the second UE (fig. 1-5, ¶ 0026-0029); 
determining a second ToA of the second ranging signal when received by the first UE (fig. 1-5, ¶ 0026-0029); and 
determining a distance between the first UE and the second UE based on the first ToA and the second ToA (fig. 1-5, ¶ 0026-0029).
Qi et al does not specifically disclose in detail, determine a first time-of-arrival of the second ranging signal when received by the first UE.
In the same field of endeavor, Abinader, Jr. et al discloses in more detail, determine a first time-of-arrival of the second ranging signal when received by the first UE (¶ 0022-0024) and further Abinader, Jr. et al discloses, transmit, via the transceiver, the first ToA in the second control period after the ranging cycle (¶ 0022-0024, 0070 and 0089-0091, the device has a processor for determining a scheduling order for responding mobile computing devices to transmit bulk fine timing measurement timing messages, where the order comprises a forward sequence and a reverse sequence for the responding mobile computing devices to transmit the timing messages. The processor generates a BFTM allocation message that includes the order, and transmits the allocation message that includes the order to the responding mobile computing devices for controlling transmission of the timing messages.). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Qi et al by specifically adding feature in order to enhance system performance to the device reduces a number of messages needed to determine locations of devices in a given area, thus saving vital power, memory and resources, while keeping available network bandwidth largely uncongested as taught by Abinader, Jr. et al.
Regarding claims 4, 16 Regarding claim 2, Qi et al and Abinader, Jr. et al discloses in claim 1, further, Qi discloses, wherein the first ranging signal comprises one or more ultra-wideband (UWB) pulses distributed in the first time slot ((fig. 1-5, ¶ 0026-0029).
Regarding claim 5, 17, Qi and Abinader, Jr. et al discloses in claim 1, further, Qi discloses, wherein each of the plurality of time slots comprises a guard time (fig. 1-5, ¶ 0026-0029).
Regarding claim 6, 18, Qi and Abinader, Jr. et al discloses in claim 1, further, Qi discloses, wherein the first ranging signal comprises a first ultra-wideband (UWB) signal, and wherein the second ranging signal comprises a second UWB signal that uses same network resources as the first UWB signal (fig. 1-5, ¶ 0026-0029).
Regarding claims 10, 22, Qi and Abinader, Jr. et al discloses in claim 1, further, Qi discloses, receive, via the transceiver, a plurality of ranging signals from a plurality of user equipments (UEs) including the second UE, the plurality of ranging signals respectively received in distinct time slots of the plurality of time slots in the ranging cycle (fig. 1-5, ¶ 0026-0029).
Regarding claims 12, 24, Qi and Abinader, Jr. et al discloses in claim 1, further, Qi discloses (fig. 1-5, ¶ 0026-0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAWAR IQBAL/Primary Examiner, Art Unit 2643